The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jeffrey H. Olson has committed professional misconduct warranting public discipline-namely, giving a third party access to his trust account in order to facilitate a business loan, which he knew or should have known was fraudulent, while he was suspended from the practice of law for engaging in similar misconduct. See Minn. R. Prof. Conduct 1.15(a), 8.4(c).
Respondent withdraws his answer, admits that his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Jeffrey H. Olson is disbarred, effective as of the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs pursuant to Rule 24(a), RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice